
	
		II
		Calendar No. 165
		111th CONGRESS
		1st Session
		S. 1670
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2009
			Mr. Leahy (for himself,
			 Mr. Sessions, Mr. Kohl, Mr.
			 Hatch, and Mr. Kyl)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			September 24, 2009
			Reported by Mr. Leahy,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To reform and modernize the limitations on exclusive
		  rights relating to secondary transmissions of certain signals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Satellite Television Modernization
			 Act of 2009.
		2.Limitations on
			 exclusive rights: Secondary transmissions of superstations and network stations
			 for private home viewingSection 119 of title 17, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (2)—
					(i)in
			 subparagraph (A)—
						(I)by striking
			 subparagraphs (B) and (C) and inserting subparagraph
			 (B); and
						(II)by striking
			 (5), (6), (7), and (8) and inserting (4), (5), (6), and
			 (7);
						(ii)in
			 subparagraph (B)—
						(I)in clause (i), by
			 striking the second sentence; and
						(I)in clause (i)—
							(aa)in the first sentence,
			 by inserting before the period the following: , except that a satellite
			 provider lawfully serving a subscriber with a distant network station pursuant
			 to this subparagraph while a network station affiliated with such network was
			 broadcasting in analog shall not be required to re-qualify such subscriber to
			 receive such distant station under the digital predictive model established by
			 the Federal Communications Commission; and
							(bb)by striking the second
			 sentence; and
							(II)in clause
			 (ii)—
							(aa)in subclause
			 (I)—
								(AA)by striking
			 the Individual Location and all that follows through No.
			 98–201, and inserting the predictive digital model established
			 by the Federal Communications Commission,; and
								(BB)by striking
			 under section 339(c)(3) of the Communications Act of 1934 (47 U.S.C.
			 339(c)(3)); and
								(aa)in subclause (I), by
			 striking the court shall rely and all that follows through the
			 period at the end and insert the following: a court shall rely, with
			 respect to a signal originating as an analog signal, on the Individual Location
			 Longley-Rice model set forth by the Federal Communications Commission in Docket
			 No. 98–201, and shall rely, with respect to a signal originating as a digital
			 signal, on the predictive model established by the Federal Communications
			 Commission, as that model may be amended over time to increase the accuracy of
			 that model.; and
							(bb)in
			 subclause (II), by striking section 339(c)(4) of the Communications Act
			 of 1934 (47 U.S.C. 339(c)(4)) and inserting rules established by
			 the Federal Communications Commission;
							(iii)by striking
			 subparagraph (C);
					(iv)by
			 redesignating subparagraph (D) as subparagraph (C); and
					(v)in
			 subparagraph (C) (as so redesignated)—
						(I)in clause (i), by
			 striking network station— and all that follows through the
			 period at the end and inserting network station a list, aggregated by
			 designated market area (as that term is defined in section 122(j)), identifying
			 (by name and address, including street or rural route number, city, State, and
			 zip code) all subscribers to which the satellite carrier makes secondary
			 transmissions of that primary transmission to subscribers in unserved
			 households.;
						(II)in clause (ii),
			 by striking the network— and all that follows through the period
			 at the end and inserting the network a list, aggregated by designated
			 market area (as that term is defined in section 122(j)), identifying (by name
			 and address, including street or rural route number, city, State, and zip code)
			 any persons who have been added or dropped as subscribers under clause (i)(I)
			 since the last submission under clause (i).; and
						(III)in clause (iv),
			 at the end of the second sentence, by striking the ending quotation mark and
			 semicolon;
						(B)by striking
			 paragraph (3);
				(C)by redesignating
			 paragraphs (4) through (14) as paragraphs (3) through (13),
			 respectively;
				(D)by amending
			 paragraph (3) (as so redesignated) to read as follows:
					
						(3)Statutory
				license where retransmissions into local market available
							(A)Future
				applicabilityThe statutory license under paragraph (2) shall not
				apply to the secondary transmission by a satellite carrier of a primary
				transmission of a network station to a person who—
								(i)is not a
				subscriber lawfully receiving such secondary transmission as of December 31,
				2009; and
								(ii)at the time such
				person seeks to subscribe to receive such secondary transmission, resides in a
				local market where the satellite carrier makes available to that person the
				secondary transmission of the primary transmission of a local network station
				affiliated with the same television network pursuant to the statutory license
				under section 122, and such secondary transmission of such primary transmission
				can reach such person.
								(B)Other
				provisions not affectedThis paragraph shall not affect the
				applicability of the statutory license to secondary transmissions to unserved
				households included under paragraph (11).
							(C)WaiverA
				subscriber who is denied the secondary transmission of a network station under
				this paragraph may request a waiver from such denial by submitting a request,
				through the subscribers satellite carrier, to the network station in the
				local market affiliated with the same network where the subscriber is located.
				The network station shall accept or reject the subscribers request for
				a waiver within 30 days after receipt of the request. If the network station
				fails to accept or reject the subscriber's request for a waiver within that
				30-day period, that network station shall be deemed to agree to the waiver
				request. Unless specifically stated by the network station, a waiver that was
				granted before the date of the enactment of the Satellite Home Viewer Extension
				and Reauthorization Act of 2004 under section 339(c)(2) of the Communications
				Act of 1934 (47 U.S.C. 339(c)(2)) shall not constitute a waiver for purposes of
				this subparagraph.
							(D)Available
				definedFor purposes of this paragraph, a satellite carrier makes
				available a secondary transmission of the primary transmission of a local
				station to a subscriber or person if the satellite carrier offers that
				secondary transmission to other subscribers who reside in the same
				nine-digit zip
				code as that subscriber or
				person.
							;
				(E)in paragraph (4)
			 (as so redesignated), by striking section 509;
				(F)in paragraph (6)
			 (as so redesignated)—
					(i)in
			 subparagraph (A)(ii), by striking $5 and inserting
			 $250; and
					(ii)in
			 subparagraph (B)—
						(I)in clause (i), by
			 striking $250,000 and inserting $2,500,000;
			 and
						(II)in clause (ii),
			 by striking $250,000 and inserting
			 $2,500,000;
						(G)by striking
			 paragraph (15); and
				(H)by redesignating
			 paragraph (16) as paragraph (14);
				(2)in subsection
			 (b)—
				(A)by striking the
			 subsection heading and inserting (b)
			 Deposits and distribution of
			 royalty fees.—; and
				(B)in paragraph (1),
			 by striking the matter following subparagraph (B);
				(3)by amending
			 subsection (c) to read as follows:
				
					(c)Adjustment of
				royalty fees
						(1)Applicability
				and determination of royalty fees
							(A)Initial
				feeThe appropriate fee for purposes of determining the royalty
				fee under subsection (b)(1)(B) for the secondary transmission of the primary
				transmissions of network stations and superstations shall be the appropriate
				fee set forth in subchapter E of chapter III of title 37, Code of Federal
				Regulations, as in effect on July 1, 2009, as modified under this
				paragraph.
							(B)Fee set by
				voluntary negotiationOn or before January 4, 2010, Copyright
				Royalty Judges shall cause to be published in the Federal Register of the
				initiation of voluntary negotiation proceedings for the purpose of determining
				the royalty fee to be paid by satellite carriers for the secondary transmission
				of the primary transmission of network stations and superstations under
				subsection (b)(1)(B).
							(C)NegotiationsSatellite
				carriers, distributors, and copyright owners entitled to royalty fees under
				this section shall negotiate in good faith in an effort to reach a voluntary
				agreement or agreements for the payment of royalty fees. Any such satellite
				carriers, distributors, and copyright owners may at any time negotiate and
				agree to the royalty fee, and may designate common agents to negotiate, agree
				to, or pay such fees. If the parties fail to identify common agents, Copyright
				Royalty Judges shall do so, after requesting recommendations from the parties
				to the negotiation proceeding. The parties to each negotiation proceeding shall
				bear the cost thereof.
							(D)(i)Agreements binding on
				parties; filing of agreements; public noticeVoluntary agreements
				negotiated at any time in accordance with this paragraph shall be binding upon
				all satellite carriers, distributors, and copyright owners that are parties
				thereto. Copies of such agreements shall be filed with the Copyright Office
				within 30 days after execution in accordance with regulations that the Register
				of Copyrights shall prescribe.
								(ii)(I)Within 10 days after
				publication in the Federal Register of a notice of the initiation of voluntary
				negotiation proceedings, parties who have reached a voluntary agreement may
				request that the royalty fees in that agreement be applied to all satellite
				carriers, distributors, and copyright owners without convening a proceeding
				pursuant to subparagraph (F).
									(II)Upon receiving a request under
				subclause (I), the Copyright Royalty Judges shall immediately provide public
				notice of the royalty fees from the voluntary agreement and afford parties an
				opportunity to state that they object to those fees.
									(III)The Copyright Royalty Judges
				shall adopt the royalty fees from the voluntary agreement for all satellite
				carriers, distributors, and copyright owners without convening a proceeding
				unless a party with an intent to participate in the proceeding and a
				significant interest in the outcome of that proceeding objects under subclause
				(II).
									(E)Period
				agreement is in effectThe obligation to pay the royalty fees
				established under a voluntary agreement which has been filed with the Copyright
				Office in accordance with this paragraph shall become effective on the date
				specified in the agreement, and shall remain in effect until December 31, 2014,
				or in accordance with the terms of the agreement, whichever is later.
							(F)Proceeding to
				establish royalty fees
								(i)Notice of
				initiation of proceedings; voluntary agreementsOn or before May
				3, 2010, the Copyright Royalty Judges shall cause notice to be published in the
				Federal Register of the initiation of proceedings for the purpose of
				determining the royalty fee to be paid for the secondary transmission of
				primary transmission of network stations and superstations under subsection
				(b)(1)(B) by satellite carriers and distributors—
									(I)in the absence of
				a voluntary agreement filed in accordance with subparagraph (D) that
				establishes royalty fees to be paid by all satellite carriers and distributors;
				or
									(II)if an objection
				to the fees from a voluntary agreement submitted for adoption by the Copyright
				Royalty Judges to apply to all satellite carriers, distributors, and copyright
				owners is received under subparagraph (D) from a party with an intent to
				participate in the proceeding and a significant interest in the outcome of that
				proceeding.
									Such
				proceeding shall be conducted as provided under chapter 8 of this title.(ii)Establishment
				of royalty feesIn determining royalty fees under this paragraph,
				the Copyright Royalty Judges shall establish fees for the secondary
				transmissions of the primary transmission of network stations and superstations
				that most clearly represent the fair market value of secondary transmissions,
				except that the Copyright Royalty Judges shall adjust those fees to account for
				the obligations of the parties under any applicable voluntary agreement filed
				with the Copyright Office pursuant to subparagraph (D). In determining the fair
				market value, the Copyright Royalty Judges shall base their decision on
				economic, competitive, and programming information presented by the parties,
				including—
									(I)the competitive
				environment in which such programming is distributed, the cost of similar
				signals in similar private and compulsory license marketplaces, and any special
				features and conditions of the retransmission marketplace;
									(II)the economic
				impact of such fees on copyright owners and satellite carriers; and
									(III)the impact on
				the continued availability of secondary transmissions to the public.
									(iii)Period during
				which decision of Copyright Royalty Judges effectiveThe
				obligation to pay the royalty fee established under a determination which is
				made by the Copyright Royalty Judges under this paragraph shall be effective as
				of January 1, 2010.
								(iv)Persons
				subject to royalty feeThe royalty fee referred to clause (iii)
				shall be binding on all satellite carriers, distributors, and copyright owners,
				who are not party to a voluntary agreement filed with the Copyright Office
				under subparagraph (D).
								(2)Royalty fee
				annual adjustmentThe royalty fee payable under subsection
				(b)(1)(B) for the secondary transmission of the primary transmission of network
				stations and superstations shall be adjusted annually by the Copyright Royalty
				Judges to reflect any changes occurring during the preceding 12 months in the
				cost of living as determined by the most recent Consumer Price Index (for all
				consumers and items) published by the Secretary of Labor prior to December 1.
				Notification of the adjusted rates shall be published in the Federal Register
				prior to December 1 of that
				year.
						;
			(4)in subsection
			 (d)—
				(A)in paragraph
			 (10)—
					(i)by
			 amending subparagraph (A) to read as follows:
						
							(A)(i)is located in a local
				market in which there is no primary network station affiliated with such
				network licensed to a community within such local market; or
								(ii)cannot receive,
				through the use of a conventional, stationary, outdoor rooftop receiving
				antenna, an over-the-air signal of a primary network station affiliated with
				that network that does not exceed the signal intensity standard in section
				73.622(e)(1) of title 47 of the Code of Federal Regulations as in effect on
				January 1,
				2010;
								;
						
							(ii)cannot receive through the use of a
				conventional, stationary, outdoor rooftop receiving antenna, an—
								(I)over-the-air analog signal of a primary
				network station affiliated with that network that does not exceed Grade B
				intensity as defined by the Federal Communications Commission under section
				73.683(a) of title 47 of the Code of Federal Regulations, as in effect on
				January 1, 1999; or
								(II)over-the-air digital signal of a primary
				network station located in that household's local market affiliated with that
				network that does not exceed the signal intensity standard in section
				73.622(3)(1) of title 47 of the Code of Federal Regulations, as in effect on
				January 1,
				2010;
								;
					(ii)in
			 subparagraph (B), by striking (a)(14) and inserting
			 (a)(13);
			 and;
					(iii)in subparagraph
			 (D), by striking (a)(12) and inserting (a)(101(a)(11);
					(B)in paragraph
			 (11), by striking , except that and all that follows through
			 located;
				(C)by striking
			 paragraph (12); and
				(D)by redesignating
			 paragraph (13) as paragraph (12); and
				(5)by striking
			 subsection (f).
			3.Limitations on
			 exclusive rights: Secondary transmissions by satellite carriers within local
			 marketsSection 122 of title
			 17, United States Code, is amended—
			(1)by amending
			 subsections (a), (b), and (c) to read as follows:
				
					(a)Secondary
				transmissions of television broadcast stations by satellite carriers
						(1)Secondary
				transmissions of television broadcast stations within a local
				marketA secondary transmission of a performance or display of a
				work embodied in a primary transmission of a television broadcast station into
				the station's local market shall be subject to statutory licensing under this
				section if—
							(A)the secondary
				transmission is made by a satellite carrier to the public;
							(B)with regard to
				secondary transmissions, the satellite carrier is in compliance with the rules,
				regulations, or authorizations of the Federal Communications Commission
				governing the carriage of television broadcast station signals; and
							(C)the satellite
				carrier makes a direct or indirect charge for the secondary transmission
				to—
								(i)each subscriber
				receiving the secondary transmission; or
								(ii)a distributor
				that has contracted with the satellite carrier for direct or indirect delivery
				of the secondary transmission to the public.
								(2)Significantly
				viewed and low power stationsA secondary transmission of a
				performance or a display of a work embodied in a primary transmission of a
				television broadcast station or low power television station to subscribers who
				receive secondary transmissions of primary transmissions under paragraph (1)
				shall, if the secondary transmission is made by a satellite carrier that
				complies with the requirements of paragraph (1), be subject to statutory
				licensing under this paragraph as follows:
							(A)Secondary
				transmissions of significantly viewed signalsThe statutory
				license shall apply to the secondary transmission of the primary transmission
				of a network station or a superstation to a subscriber who resides outside the
				station's local market but within a community in which the signal has been
				determined by the Federal Communications Commission, to be significantly viewed
				in such community, pursuant to the rules, regulations, and authorizations of
				the Federal Communications Commission in effect on April 15, 1976, applicable
				to determining with respect to a cable system whether signals are significantly
				viewed in a community.
							(B)Carriage of low
				power television stations
								(i)In
				generalThe statutory license shall apply to the secondary
				transmission of the primary transmission of a
				network station or a
				superstationstation that is licensed as a
				low power television station, to a subscriber who resides
				within the same local
				marketwithin the
				same designated market area.
								(ii)No
				applicability to repeaters and translatorsSecondary
				transmissions provided for in subparagraph (A) shall not apply to any low power
				television station that retransmits the programs and signals of another
				television station for more than 2 hours each day.
								(3)Special
				ExceptionsA secondary transmission of a performance or a display
				of a work embodied in a primary transmission of a television broadcast station
				to subscribers who receive secondary transmissions of primary transmissions
				under paragraph (1) shall, if the secondary transmission is made by a satellite
				carrier that complies with the requirements of paragraph (1), be subject to
				statutory licensing under this paragraph as follows:
							(A)States with
				single full-power network stationIn a State in which there is
				licensed by the Federal Communications Commission a single full-power station
				that was a network station on January 1, 1995, the statutory license provided
				for in this paragraph shall apply to the secondary transmission by a satellite
				carrier of the primary transmission of that station to any subscriber in a
				community that is located within that State and that is not within the first 50
				television markets as listed in the regulations of the Commission as in effect
				on such date (47 C.F.R. 76.51).
							(B)States with all
				network stations and superstations in same local marketIn a
				State in which all network stations and superstations licensed by the Federal
				Communications Commission within that State as of January 1, 1995, are assigned
				to the same local market and that local market does not encompass all counties
				of that State, the statutory license provided under this paragraph shall apply
				to the secondary transmission by a satellite carrier of the primary
				transmissions of such station to all subscribers in the State who reside in a
				local market that is within the first 50 major television markets as listed in
				the regulations of the Commission as in effect on such date (section 76.51 of
				title 47 of the Code of Federal Regulations).
							(C)Additional
				stationsIn the case of that State in which are located 4
				counties that—
								(i)on January 1,
				2004, were in local markets principally comprised of counties in another State;
				and
								(ii)had a combined
				total of 41,340 television households, according to the U.S. Television
				Household Estimates by Nielsen Media Research for 2004,
								the
				statutory license provided under this paragraph shall apply to secondary
				transmissions by a satellite carrier to subscribers in any such county of the
				primary transmissions of any network station located in that State, if the
				satellite carrier was making such secondary transmissions to any subscribers in
				that county on January 1, 2004.(D)Certain
				additional stationsIf 2 adjacent counties in a single State are
				in a local market comprised principally of counties located in another State,
				the statutory license provided for in this paragraph shall apply to the
				secondary transmission by a satellite carrier to subscribers in those 2
				counties of the primary transmissions of any network station located in the
				capital of the State in which such 2 counties are located, if—
								(i)the 2 counties
				are located in a local market that is in the top 100 markets for the year 2003
				according to Nielsen Media Research; and
								(ii)the total number
				of television households in the 2 counties combined did not exceed 10,000 for
				the year 2003 according to Nielsen Media Research.
								(E)Networks of
				noncommercial educational broadcast stationsIn the case of a
				system of 3 or more noncommercial educational broadcast stations licensed by a
				single State, political, educational, or special purpose subdivision of a
				State, or a public agency, the statutory license provided for in this paragraph
				shall apply to the secondary transmission of that system to any subscriber in
				any county or county equivalent within that State that is located in a
				designated market that is not otherwise eligible to receive secondary
				transmissions of a noncommercial television broadcast station located within
				that State pursuant to paragraph (1).
				If a satellite carrier
				makes secondary transmissions to an adjacent underserved county, local
				noncommercial educational broadcast stations shall not be repositioned in the
				channel lineup as a consequence of these
				retransmissions.
							(4)Short
				MarketsA secondary transmission of a performance of a display of
				a work embodied in a primary transmission of a television broadcast station to
				subscribers who receive secondary transmissions of primary transmissions under
				paragraph (1) shall be subject to statutory licensing under this paragraph if
				the secondary transmission is of a primary transmission of a network station
				from a market adjacent to such local market and no station affiliated with such
				network is licensed to a community within the local market.
						(5)Applicability
				of royalty ratesThe royalty rates under section 119(b)(1)(B)
				shall apply to the secondary transmissions to which the statutory license under
				paragraphs (3) and (4) apply.
						(b)Reporting
				requirements
						(1)Initial
				listsA satellite carrier that makes secondary transmissions of a
				primary transmission made by a network station under subsection (a) shall,
				within 90 days after commencing such secondary transmissions, submit to the
				network that owns or is affiliated with the network station—
							(A)a list,
				aggregated by designated market area (as that term is defined in subsection
				(j)), identifying (by name in alphabetical order and street address, including
				county and zip code) all subscribers to which the satellite carrier makes
				secondary transmissions of that primary transmission under subsection (a);
				and
							(B)a list, to be
				prepared and submitted separately from the list required under subparagraph
				(A), aggregated by designated market area (by name and address, including
				street or rural route number, city, State, and zip code), which shall indicate
				those subscribers being served pursuant to paragraphs (2), (3), or (4) of
				subsection (a).
							(2)Subsequent
				listsAfter the list is submitted under paragraph (1), the
				satellite carrier shall, on the 15th of each month, submit to the
				network—
							(A)a list,
				aggregated by designated market area (as that term is defined in subsection
				(j)), identifying (by name in alphabetical order and street address, including
				county and zip code) any subscribers who have been added or dropped as
				subscribers since the last submission under this subsection; and
							(B)a list, to be
				prepared and submitted separately from the list required under subparagraph
				(A), aggregated by designated market area (by name and street address,
				including street or rural route number, city, State, and zip code), identifying
				those subscribers whose service pursuant to paragraphs (2), (3), or (4) of
				subsection (a) has been added or dropped.
							(3)Use of
				subscriber informationSubscriber information submitted by a
				satellite carrier under this subsection may be used only for the purposes of
				monitoring compliance by the satellite carrier with this section.
						(4)Requirements of
				networksThe submission requirements of this subsection shall
				apply to a satellite carrier only if the network to which the submissions are
				to be made places on file with the Register of Copyrights a document
				identifying the name and address of the person to whom such submissions are to
				be made. The Register of Copyrights shall maintain for public inspection a file
				of all such documents.
						(c)No royalty fee
				required for certain secondary transmissionsA satellite carrier
				whose secondary transmissions are subject to statutory licensing under
				paragraphs (1) and (2) of subsection (a) shall have no royalty obligation for
				such secondary
				transmissions.
					;
			(2)in subsection
			 (f)—
				(A)in paragraph
			 (1)(B), by striking $5 and inserting $250;
			 and
				(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A)(ii), by striking $250,000 and inserting
			 $2,500,000; and
					(ii)in
			 subparagraph (B)(ii), by striking $250,000 and inserting
			 $2,500,000; and
					(3)in subsection
			 (j)—
				(A)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;
			 and
				(B)by inserting
			 after paragraph (2) the following new paragraph:
					
						(3)Low Power
				Television StationThe term low power television
				station means a low power television as defined under section 74.701(f)
				of title 47, Code of Federal Regulations, as in effect on June 1, 2004. For
				purposes of this paragraph, the term low power television
				station includes a low power television station that has been accorded
				primary status as a Class A television licensee under section 73.6001(a) of
				title 47, Code of Federal
				Regulations.
						.
				4.Technical and
			 conforming amendmentsSection
			 338(a) of the Communications Act of 1934 (47 U.S.C. 338(a)) is amended—
			(1)by amending the first paragraph (3) to read
			 as follows:
				
					(3)Carriage of low
				power, significantly viewed, and special exception stations
				optionalNo station whose signal is provided under paragraph (2)
				or (3) of section 122(a) of title 17,
					(3)Carriage
				of low power, significantly viewed, special exception, and short market
				stations optionalNo station whose signal is provided under
				paragraph (2), (3), or (4) of section 122(a) of title 17, United
				States Code, shall be entitled to insist on carriage under this section,
				regardless of whether the satellite carrier provides secondary transmissions of
				the primary transmissions of other stations in the same local market pursuant
				to such section 122, nor shall any such carriage be considered in connection
				with the requirements of subsection (c) of this
				section.
					;
				and
			(2)by redesignating
			 the second paragraph (3) (relating to effective date) and paragraph (4) as
			 paragraphs (4) and (5), respectively.
			5.Extension of
			 authoritySection 4(a) of the
			 Satellite Home Viewer Act of 1994 (17 U.S.C. 119 note; Public Law 103–369) is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2014.
		6.Modifications to
			 the cable statutory license
			(a)Update and
			 clarification of royalty calculation methodologySection
			 111(d)(1) of title 17, United States Code, is amended by striking subparagraphs
			 (B), (C), and (D) and inserting the following:
				
					(B)except in the
				case of a cable system whose royalty fee is specified in subparagraph
				(C) or
				(D)(E) or
				(F), a total royalty fee for the period covered by the
				statement, computed on the basis of specified percentages of the gross receipts
				from subscribers to the cable service during said period for the basic service
				of providing secondary transmissions of primary broadcast transmitters, as
				follows:
						(i)1.064 per centum
				for the privilege of further transmitting any nonnetwork programming of a
				primary transmitter in whole or in part beyond the local service area of such
				primary transmitter, such amount to be applied against the fee, if any, payable
				pursuant to clauses (ii) through (iv).
						(ii)1.064 per centum
				of such gross receipts for the first distant signal equivalent.
						(iii)0.701 of 1 per
				centum of such gross receipts for each of the second, third, and fourth distant
				signal equivalents.
						(iv)0.330 of 1 per
				centum of such gross receipts for the fifth distant signal equivalent and each
				distant signal equivalent thereafter;
						(C)in computing the
				amounts payable under clauses (ii) through (iv)
				of subparagraph
				(B), any fraction of a distant signal equivalent shall be
				computed at its fractional value or in the case of any cable system located
				partly within and partly without the local service area of a primary
				transmitter, gross receipts shall be limited to those gross receipts derived
				from subscribers located without the local service area of such primary
				transmitter;
					(D)in computing the
				amounts payable under clauses (ii) through (iv)
				of subparagraph
				(B), if a cable system provides a secondary transmission of a
				primary transmitter to some but not all communities served by that cable
				system, the gross receipts and the distant signal equivalent values for each
				secondary transmission shall be derived solely on the basis of the subscribers
				in those communities where the cable system provides each such secondary
				transmission, provided, however, that the total royalty fee for the period paid
				by such system shall in no event be less than the royalty fee calculated in
				accordance with clause (i) of
				subparagraph (B) multiplied by the gross receipts from all
				subscribers to the system; and provided further, that a cable system that on a
				statement submitted prior to the date of enactment of the
				Satellite Television Modernization Act of
				2009, computed its royalty fee consistent with the methodology in
				this
				subparagraphthis
				paragraph or that amends a statement filed prior to the date of
				enactment of such Act to compute the royalty fee due using this methodology
				shall not be subject to an action for infringement, or eligible for any royalty
				refund, arising out of its use of such methodology on such statement;
					(E)if the actual
				gross receipts paid by subscribers to a cable system for the period covered by
				the statement for the basic service of providing secondary transmissions of
				primary broadcast transmitters total $263,800 or less, gross receipts of the
				cable system for the purpose of this subparagraph shall be computed by
				subtracting from such actual gross receipts the amount by which $263,800
				exceeds such actual gross receipts, except that in no case shall a cable
				system's gross receipts be reduced to less than $10,400. The royalty fee
				payable under this subparagraph shall be 0.5 of 1 per centum, regardless of the
				number of distant signal equivalents, if any; and
					(F)if the actual
				gross receipts paid by subscribers to a cable system for the period covered by
				the statement for the basic service of providing secondary transmissions of
				primary broadcast transmitters are more than $263,800 but less than $527,600,
				the royalty fee payable under this subparagraph shall be—
						(i)0.5 of 1 per
				centum of any gross receipts up to $263,800; and
						(ii)1 per centum of
				any gross receipts in excess of $263,800 but less than $527,600 regardless of
				the number of distant signal equivalents, if
				any.
						.
			(b)No quinquennial
			 adjustments until 2015Section 804(b) of title 17, United States
			 Code, is amended by striking 2005 each place that term appears
			 and inserting 2015.
			(c)Acceptance of
			 additional depositsAny royalty fee payments received by the
			 Copyright Office from cable systems for the secondary transmission of primary
			 broadcast transmitters (as such terms are defined in subsection (f) of section
			 111 of title 17, United States Code) that are in addition to the payments
			 calculated and deposited in accordance with subsection (d) of such section 111
			 shall be deemed to have been deposited for the particular accounting period
			 during which they are received and shall be distributed as specified in
			 subsection (d) of such section 111.
			(d)Effective date
			 of new royalty fee ratesThe royalty fee rates established in
			 section 111(d)(1)(B) of title 17, United States Code, as amended by subsection
			 (a), shall take effect beginning with the statement of account covering the
			 first accounting period in 2010.
			7.Report on market based
			 alternatives to statutory licensingNot later than 1 year after the date of
			 enactment of this Act, and after consultation with the Federal Communications
			 Commission, the Copyright Office of the Library of Congress shall submit to the
			 Committees on the Judiciary of the Senate and House of Representatives a report
			 containing—
			(1)proposed mechanisms,
			 methods, and recommendations on how to implement a phase-out of the current
			 statutory licensing requirements set forth under sections 111, 119, and 122 of
			 title 17, United States Code, by making such sections inapplicable to the
			 retransmission of a performance or display of a work embodied in a primary
			 transmission of a broadcast station that is authorized to license the same
			 retransmission directly with respect to all of the performances and displays
			 embodied in its primary transmission;
			(2)any recommendations for
			 alternative means to implement a timely and effective phase-out of the current
			 statutory licensing requirements set forth under sections 111, 119, and 122 of
			 title 17, United States Code; and
			(3)any recommendations for
			 legislative or administrative actions as may be appropriate to achieve such a
			 phase-out.
			
	
		September 24, 2009
		Reported with amendments
	
